
	

114 HR 103 IH: Shield Our Streets Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 103
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Conyers (for himself, Mr. Cohen, Mr. Johnson of Georgia, Ms. Lee, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To improve public safety through increased law enforcement presence and enhanced public safety
			 equipment and programs, and for other purposes.
	
	
		1.Short title; Definitions
			(a)Short titleThis Act may be cited as the Shield Our Streets Act of 2015.
			(b)DefinitionsIn this Act:
				(1)Elevated need localityThe term elevated need locality means a county or other unit of local government that is not part of a county that—
					(A)has a violent crime rate at or above the national average, as determined by the Federal Bureau of
			 Investigation; and
					(B)has, during the most recent 5-year period, had budget reductions.
					(2)Unit of local governmentThe term unit of local government has the meaning given such term in section 901 of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3791).
				2.Shield Police Hiring Grants
			(a)In generalThe Attorney General is authorized to carry out a program, through the Office of Community Oriented
			 Policing Services, to award grants to eligible local law enforcement
			 agencies to assist such agencies with hiring and rehiring career law
			 enforcement officers in accordance with this section.
			(b)Eligible local law enforcement agenciesFor the purposes of this section, an eligible local law enforcement agency is a local law enforcement agency that has jurisdiction over all or part of an elevated need
			 locality.
			(c)Use of fundsGrant funds awarded under this section shall be used by an eligible local law enforcement agency
			 to—
				(1)hire and train new career law enforcement officers for deployment in the jurisdiction of the
			 agency; or
				(2)rehire career law enforcement officers who have been laid off as a result of Federal, State, or
			 local budget reductions.
				(d)Grant periodEach grant awarded under this section shall be for a period of 3 years and may be extended or
			 renewed for an additional 2-year period at the discretion of the Attorney
			 General.
			(e)Technical assistanceThe Attorney General shall provide technical assistance to eligible local law enforcement agencies
			 during the application process and while such agencies are carrying out
			 grants under this section.
			(f)No matching requirementAn eligible local law enforcement agency receiving a grant under this section shall not be required
			 to provide any portion of the costs, in cash or in-kind, of the activities
			 carried out with such grant from non-Federal funds.
			(g)Authorization of appropriationsIn addition to any other funds authorized to be appropriated for hiring and rehiring local law
			 enforcement officers, there are authorized to be appropriated to carry out
			 this section $100,000,000 for each of the fiscal years 2016 through 2021.
			3.Shield Public Safety Enhancement Grants
			(a)In generalThe Attorney General is authorized to carry out a program to award grants to eligible organizations
			 to enhance public safety through the activities described in subsection (c).
			(b)Eligible organizationsFor the purposes of this section, an eligible organization is—
				(1)a unit of local government that has jurisdiction over all or part of an elevated need locality; or
				(2)a nonprofit organization that operates in one or more elevated need localities.
				(c)Authorized activitiesGrant funds awarded under this section shall be used as follows:
				(1)With respect to an eligible organization described in subsection (b)(1), to enhance public safety in the jurisdiction of the organization. Such enhancement may include—
					(A)purchasing public safety equipment;
					(B)funding public safety programs;
					(C)making infrastructure improvements for the purpose of enhancing public safety;
					(D)purchasing and installing street lights and other lights to deter crime;
					(E)funding activities related to crime labs; and
					(F)funding public defender programs.
					(2)With respect to an eligible organization described in subsection (b)(2), to carry out programs designed to reduce crime in one or more of the counties or cities under subsection (b)(2).
				(d)Grant periodEach grant awarded under this section shall be for a period of one year and may be extended or
			 renewed for an additional period at the discretion of the Attorney
			 General.
			(e)Technical assistanceThe Attorney General shall provide technical assistance to eligible organizations during the
			 application process and while such organizations are carrying out grants
			 under this section.
			(f)No matching requirementAn eligible organization receiving a grant under this section shall not be required to provide any
			 portion of the costs, in cash or in-kind, of the activities carried out
			 with such grant from non-Federal funds.
			(g)Authorization of appropriationsIn addition to any other funds authorized to be appropriated for public safety enhancement by
			 eligible organizations, there are authorized to be appropriated to carry
			 out this section $100,000,000 for each of the fiscal years 2016 through
			 2021.
			
